2016 WI 88

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:               2016AP1080-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Stephen B. Manion, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Stephen B. Manion,
                                  Respondent.

                            DISCIPLINARY PROCEEDINGS AGAINST MANION

OPINION FILED:          October 21, 2016
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                    2016 WI 88
                                                            NOTICE
                                              This opinion is subject to further
                                              editing and modification.   The final
                                              version will appear in the bound
                                              volume of the official reports.
No.       2016AP1080-D


STATE OF WISCONSIN                        :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Stephen B. Manion, Attorney at Law:

Office of Lawyer Regulation,                                     FILED
              Complainant,                                  OCT 21, 2016
      v.                                                       Diane M. Fremgen
                                                            Clerk of Supreme Court
Stephen B. Manion,

              Respondent.




      ATTORNEY     disciplinary    proceeding.       Attorney's         license

suspended.


      ¶1      PER CURIAM.    This is a reciprocal discipline matter.

On May 31, 2016, the Office of Lawyer Regulation (OLR) filed a

complaint and motion pursuant to Supreme Court Rule (SCR) 22.22,1
      1
          SCR 22.22 provides:   Reciprocal discipline.

      (1) An attorney on whom public discipline for
      misconduct or a license suspension for medical
      incapacity has been imposed by another jurisdiction
      shall promptly notify the director of the matter.
      Failure to furnish the notice within 20 days of the
      effective date of the order or judgment of the other
      jurisdiction constitutes misconduct.
                                                    (continued)
                                                           No.        2016AP1080-D



requesting   this   court   suspend       Attorney   Stephen     B.     Manion's

license to practice law in Wisconsin for a period of six months,


    (2) Upon the receipt of a certified copy of a judgment
    or order of another jurisdiction imposing discipline
    for misconduct or a license suspension for medical
    incapacity of an attorney admitted to the practice of
    law or engaged in the practice of law in this state,
    the director may file a complaint in the supreme court
    containing all of the following:

    (a) A certified copy of the judgment or order from the
    other jurisdiction.

    (b) A motion requesting an order directing the
    attorney to inform the supreme court in writing within
    20 days of any claim of the attorney predicated on the
    grounds set forth in sub.(3) that the imposition of
    the identical discipline or license suspension by the
    supreme court would be unwarranted and the factual
    basis for the claim.

    (3) The supreme court shall impose the identical
    discipline or license suspension unless one or more of
    the following is present:

    (a) The procedure in the other jurisdiction was so
    lacking in notice or opportunity to be heard as to
    constitute a deprivation of due process.

    (b) There was such an infirmity of proof establishing
    the misconduct or medical incapacity that the supreme
    court could not accept as final the conclusion in
    respect to the misconduct or medical incapacity,

    (c) The misconduct justifies substantially different
    discipline in this state.

    (4)   Except   as   provided in   sub.(3),  a   final
    adjudication in another jurisdiction that an attorney
    has engaged in misconduct or has a medical incapacity
    shall be conclusive evidence of the attorney's
    misconduct or medical incapacity for purposes of a
    proceeding under this rule.


                                      2
                                                                            No.       2016AP1080-D



as   reciprocal        discipline           identical         to   that    imposed           by     the

Arizona Supreme Court, and impose costs.                           Upon review, we agree

that     it   is    appropriate          to       impose      a    six-month       suspension,

substantially identical to that imposed by the Arizona Supreme

Court.      We decline to award costs.

       ¶2     Attorney      Manion          was       admitted     to     practice           law     in

Wisconsin in 1998.              He was admitted to practice law in Arizona

in 2009.      He resides in Arizona.

       ¶3     On    March       14,    2016,       the       Supreme    Court      of        Arizona

accepted      an    agreement          for    discipline           by   consent         by     which

Attorney      Manion      was    suspended            for    six   months       and     one        day,

effective      April      15,     2016,       for       two    counts      of     professional

misconduct.         The following facts are taken from the documents

attached      to    the     OLR's       complaint            relating     to      the        Arizona

disciplinary proceedings.

       ¶4     Attorney Manion communicated with an inmate client in

a criminal matter almost exclusively through another inmate who

was serving a sentence for criminal fraud. Attorney Manion's
client suffered financial harm at the hands of the inmate who

Attorney Manion used as the intermediary.                            Attorney Manion also

transferred funds, at the direction of multiple inmates, in a

manner      that    allowed      the    inmates         to    circumvent        prison        policy

thereby violating multiple Arizona trust account rules including

ER     1.4,    ER    1.15(a),          ER     8.4(d),         Rule      43(b)(1)(A),               Rule

43(b)(a)(C) and Rule 43(b)(5).

       ¶5     In addition, Attorney Manion assisted an inmate client
in   collecting       a   share        of    an       inheritance.         Attorney           Manion
                                                  3
                                                                            No.     2016AP1080-D



distributed the money at the client's direction in a manner that

allowed the client to circumvent prison policy.                          The client also

suffered financial harm due to the fraudulent actions of the

same inmate Attorney Manion used as the intermediary in Count

One.    By these actions Attorney Manion violated ER 1.4, ER 1.6,

ER 1.7, and ER 8.4(d).               See Manion, Stephen Brian #026912; PDJ-

2015-9109

(http://www.azcourts.gov/Portals/101/March%202016/Manion,%20Step

hen%20Brian%20026912%20PDJ-2015-9109.pdf).

       ¶6     Attorney Manion did not notify the OLR of the Arizona

suspension within 20 days of its effective date.

       ¶7     The    OLR     complaint    alleges         that     by       virtue      of    the

Arizona      suspension,      Attorney     Manion        is   subject        to     reciprocal

discipline in Wisconsin pursuant to SCR 22.22, and, by failing

to notify the OLR of his suspension in Arizona for professional

misconduct         within    20   days    of       the     effective         date       of    its

imposition, Attorney Manion violated SCR 22.22(1).                                The OLR asks

this court to suspend Attorney Manion's Wisconsin law license
for    six   months     as    discipline       reciprocal        to     that       imposed     in

Arizona, and to impose costs.

       ¶8     On    August     10,    2016,       this    court       directed          Attorney

Manion to inform the court in writing within 20 days of any

claim   by    him,    predicated       upon       the    grounds      set    forth       in   SCR

22.22(3), that the imposition of discipline reciprocal to that

imposed in         Arizona    would be unwarranted, and of                        the    factual

basis for any such claim.             No response was received.


                                              4
                                                                         No.    2016AP1080-D



    ¶9      Under SCR 22.22(3), in reciprocal discipline matters,

this court shall impose the identical discipline unless one of

the exceptions enumerated in the rule is shown.                                There is no

indication that any of those exceptions apply in this case.

Therefore, we impose discipline substantially identical to that

imposed by the Supreme Court of Arizona.

    ¶10     We decline to impose the costs of this proceeding on

Attorney Manion.          See In re Disciplinary Proceedings Against

Hooker,    2012    WI    100,   ¶26,       343     Wis. 2d 397,          816    N.W.2d 310

(noting that in reciprocal discipline cases where a referee is

not appointed, costs are generally not imposed as there are no

referee expenses and the proceedings are less involved).

    ¶11     IT IS ORDERED that the license of Stephen B. Manion to

practice   law     in    Wisconsin    is     suspended         for   a   period    of   six

months, effective the date of this order.

    ¶12     IT IS FURTHER ORDERED that, to the extent he has not

already    done    so,      Stephen    B.        Manion    shall     comply      with   the

provisions of SCR 22.26 concerning the duties of a person whose
license to practice law in Wisconsin has been suspended.

    ¶13     IT     IS    FURTHER      ORDERED        that      compliance        with   all

conditions    of     this    order,     as       well     as   compliance        with   all

conditions of the           disciplinary orders imposed on him by the

Arizona    Supreme      Court   required          for     reinstatement.          See   SCR

22.29(4)(c).




                                             5
    No.   2016AP1080-D




1